Citation Nr: 0526378	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  99-14 828	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for lumbosacral strain. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a heart murmur. 

3.  Entitlement to service connection for arthritis of the 
hip, claimed as secondary to the lumbosacral strain.

4.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 on the basis that treatment provided in 1996 at a 
Department of Veterans Affairs medical facility caused or 
contributed to claimed left leg paralysis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The veteran served on active duty from March 1956 to 
September 1957.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from March 1998 and subsequent rating decisions of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO). 

For the reasons discussed below, the Board is reopening the 
claim for service connection for a heart murmur.  
Unfortunately, however, this claim must be further developed 
before being decided on the merits.  So it is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part concerning this claim.  The Board 
will decide his other claims.  


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his petition to reopen his claim 
of service connection for a lumbosacral strain and his claims 
for service connection for arthritis of the hip and for 
§ 1151 compensation benefits.

2.  In February 1975, the RO denied the veteran's claim of 
service connection for a back condition, and he did not 
appeal that decision - despite being notified of it and 
apprised of his procedural and appellate rights.

3.  The additional evidence submitted since that decision is 
not so significant that it must be considered to fairly 
decide the merits of this claim.

4.  In April 1976, the RO denied the veteran's claim of 
service connection for a heart condition, and he did not 
appeal that decision - despite being notified of it and 
apprised of his procedural and appellate rights.

5.  Some of the additional evidence received since that April 
1976 decision, however, indicates the veteran has a current 
heart murmur; so this additional evidence is so significant 
that it must be considered in order to fairly decide the 
merits of this claim.

6.  The arthritis in the veteran's hip is not linked to any 
service-connected disability.

7.  The veteran does not have additional disability, 
including putative paralysis in his left leg, from VA medical 
treatment received in 1996.

CONCLUSIONS OF LAW

1.  The RO's February 1975 decision denying service 
connection for a back condition is final and binding on the 
veteran based on the evidence then of record.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

2.  New and material evidence has not been submitted since 
that decision to warrant reopening this claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  The RO's April 1976 decision denying service connection 
for a heart condition is final and binding on the veteran 
based on the evidence then of record.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

4.  But new and material evidence has been submitted since 
that decision to warrant reopening this claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).

5.  The arthritis in the veteran's hip is not proximately due 
to, the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).

6.  The criteria are not met for § 1151 compensation on the 
basis of VA medical treatment received in 1996.  38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2005); 38 C.F.R. § 3.358 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petitions to Reopen Previously Denied, Unappealed, Claims

Service connection is granted for disability resulting from 
personal injury sustained or disease contracted while on 
active duty in the military, or from aggravation of a pre-
existing condition during service beyond its natural 
progression, if not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  If a cardiovascular disability is not 
diagnosed during service, but is manifested to a compensable 
degree within one year following separation from service, 
service connection is warranted on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

New and material evidence is required to reopen claims that 
have been previously denied and not appealed.  38 U.S.C.A. § 
5108.

The Board must make this threshold preliminary determination 
because this affects the Board's jurisdiction to reach the 
underlying claim and adjudicate the merits of it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  See also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).

Furthermore, if the Board finds that no such evidence has 
been submitted, the analysis must end, and what the RO may 
have determined in this regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id., at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  However, when determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

In adjudicating claims based on new and material evidence:  
first, VA must determine whether new and material evidence 
has been submitted according to the requirements of 38 C.F.R. 
§ 3.156(a); and second, if new and material evidence has been 
submitted, pursuant to 38 U.S.C.A. § 5107(a), VA may proceed 
to evaluate the merits of the claim after ensuring the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).

The veteran filed his petition to reopen the claims for 
lumbosacral strain and a heart murmur in November 1997.  
There since have been revisions to the definition of what 
constitutes new and material evidence under § 3.156(a), but 
these changes only apply to petitions to reopen filed on or 
after August 29, 2001.  Thus, since he filed his petition 
prior to that date, the former version of § 3.156(a) must be 
applied.

According to the former version of § 3.156(a), new and 
material evidence means evidence not previously submitted to 
agency decisionmakers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

A.  Low back

1.  VCAA

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.

But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (Feb. 24, 2004).

The RO sent the veteran letters in May 2003 and March 2004 
explaining the requirements for new and material evidence to 
reopen his previously denied claim and regarding the VCAA.  
These letters were obviously sent after the initial 
March 1998 rating decision at issue.  But bear in mind that 
initial RO decision was issued before the VCAA even existed 
(which did not occur until November 2000).  And in Pelegrini 
II, the Court clarified that were, as here, the VCAA notice 
was not sent until after the initial RO adjudication in 
question - because the VCAA did not yet exist when the RO 
initially adjudicated the claim, VA does not have to vitiate 
that initial decision and start the whole adjudicatory 
process anew as if that decision was never made.  Rather, VA 
need only ensure the veteran receives or since has received 
content-complying VCAA notice such that he is not prejudiced.  
Id. at 120.

And, as mentioned, this already has occurred in this 
particular instance.  See, too, Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); see also Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (holding that section 5103(a) notice 
provided after the initial RO decision can "essentially cure 
the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA") (citing Pelegrini, 
18 Vet. App. at 122-24).

Consequently, since the veteran already has received the 
requisite VCAA content-complying notice in May 2003 and March 
2004, any defect with respect to the timing of it was mere 
harmless error.  That is to say, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could [provide] to the appellant regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim.  He was 
specifically informed in the letters mentioned of what he 
should do in support of his petition to reopen his claim, 
where to send the evidence, to send in any evidence that he 
had, and what he should do if he had questions or needed 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see, too, Mayfield v. Nicholson, 19 Vet. App. 103, 128 (April 
2005) (Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).  

The veteran has not been provided a VA examination to 
determine whether his current low back disorder is related to 
his service in the military - as alleged.  But this is 
because 38 C.F.R. § 3.159(c)(4)(iii) provides that 38 C.F.R. 
§ 3.159(c)(4) "applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured."  So, here, in the absence of new and 
material evidence to reopen this claim, the veteran is not 
entitled to a medical nexus examination.

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required.

2.  Legal Analysis

In February 1975, the RO denied the veteran's claim of 
service connection for a back condition on the premise that 
he did not incur this condition during his military service 
from March 1956 to September 1957, and since the first post-
service indication of this condition was a backache in 1965 
and low back strain in 1968.

The veteran did not appeal the RO's February 1975 decision, 
despite being notified of it in April 1975 and apprised of 
his procedural and appellate rights.

So the RO's February 1975 decision is final and binding on 
the veteran based on the evidence then of record, and to 
reopen this claim, he must present evidence that is both new 
and material.  See 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1100-06 (2004); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran and his representative contend the veteran's low 
back disability began in service.  But their contention 
notwithstanding, the additional evidence received since the 
RO's February 1975 decision does not contain any objective 
clinical indication (by competent medical opinion) that a low 
back condition was either incurred in or aggravated by his 
military service or that a nexus exists between his current 
low back condition and service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).

As support for his petition to reopen this claim, the veteran 
submitted private and VA treatment records.  This evidence is 
new, however, it is not material since it does not 
etiologically link his current low back condition to his 
period of service in the military that ended many years ago, 
in 1957.  See, e.g., Hickson v. West, 11 Vet. App. 374, 378 
(1998).  The only mention of such a relationship is from him, 
personally, and his representative on his behalf.

Keep in mind, though, the various statements to this effect 
from the veteran and his representative are not new because 
they merely reiterate allegations previously made, i.e., that 
his current low back disorder originated in service.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  But the RO 
already considered these very same allegations prior to 
denying his claim way back when, in February 1975.



And even if, per chance, their allegations were new (which, 
again, they are not), they still would not be material 
because, as laymen, they do not have the necessary medical 
training or expertise to give a competent opinion on medical 
causation.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Pollard v. Brown, 6 Vet. App. 11, 12 (1993)

Since none of the evidence submitted or otherwise obtained 
since the RO's February 1975 decision is both new and 
material or otherwise so significant that it must be 
considered to fairly decide the merits of the claim, the 
petition to reopen the claim for service connection for a low 
back disability must be denied.  See Spalding v. Brown, 10 
Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Also, as the veteran has not fulfilled his threshold burden 
of submitting new and material evidence to reopen this 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

B.  Heart Murmur

In connection with the application to reopen this claim, the 
Board observes the veteran submitted contemporaneous medical 
records confirming a heart murmur has been clinically 
diagnosed.

This additional evidence, received since the RO last denied 
the claim in April 1976, is significant to the adjudication 
of the claim for service connection for a heart murmur.  This 
is because, in April 1976, the RO denied the claim on the 
ground that the record did not show the veteran received 
treatment for a heart condition during service.  So this 
additional evidence is neither cumulative nor redundant, 
and in conjunction with the evidence previously assembled 
noting a diagnosis of a systolic murmur while in service, is 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  This evidence is not merely 
cumulative of existing evidence, and indeed is relevant to 
and probative of the issue of service connection for a heart 
murmur.  Thus, this additional evidence is sufficient to 
reopen this claim.  Paller v. Principi, 3 Vet. App. 535, 538 
(1992).

Since the Board is reopening this claim for a heart murmur, 
there need not be a discussion whether there was compliance 
with the notice and duty to assist provisions of the VCAA 
because, even if there was not, this would be merely 
inconsequential.  That said, however, further development of 
this claim is needed prior to a resolution of the merits.

II.  Secondary Service Connection Claim for Arthritis in the 
Hip

A.  VCAA

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

Resolution of the claim discussed in this section rest upon a 
matter of law.  To obtain service connection for a condition 
on a secondary basis, the condition must be proximately due 
to or the result of a service-connected condition.  38 C.F.R. 
§ 3.310(a).  See, too, Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (indicating this includes situations where a service-
connected disability has chronically aggravated a condition 
that is not service connected, but compensation is only 
payable for the degree of disability attributable to the 
aggravation).

So as the veteran is not entitled to service connection for a 
low back disability (for the reasons discussed above), he 
necessarily also cannot be granted service connection for any 
condition resulting from it.  And this is the only theory of 
entitlement he has advanced concerning the arthritis in his 
hip.  Consequently, collecting additional evidence for this 
hip claim would not be productive or helpful to his appeal.  
See Smith.  Thus, because the law as mandated by statute, and 
not the evidence, is dispositive of this claim, the VCAA is 
not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); 
see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) 
(where the operation of law is dispositive, the appeal must 
be terminated because there is no entitlement under the law 
to the benefit sought.).

B.  Governing Laws, Regulations and Legal Analysis

Obviously, as mentioned, to establish this claim for 
secondary service connection, the veteran must show that his 
hip condition (arthritis in particular) is the result of a 
service-connected disability - here, his low back 
disability.  Therefore, this claim concerning his hip must 
also fail.  Although the medical evidence of record confirms 
he has arthritis in his left hip, had to undergo a total left 
hip arthroplasty, and has been involved in a motor vehicle 
accident since service and fell in a gambling casino 
resulting in hip pain, he has not been service connected for 
a low back disability (the alleged precipitating factor in 
the development of the problems with his left hip).  And for 
the reasons discussed earlier in this decision, the evidence 
does not show that service connection is warranted for a low 
back disability.

Thus, as the law is dispositive of the claim concerning the 
veteran's left hip, this claim must be denied based on a lack 
of entitlement under the law - analogous to Rule 12(b)(6) of 
the Federal Rules of Civil Procedure for failure to state a 
claim upon which relief can be granted.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

III.  Claim for § 1151 Compensation

A.  VCAA

Again, as noted above, the veteran already has received the 
requisite VCAA content-complying notice May 2003 and March 
2004, so any defect with respect to the timing of it was mere 
harmless error.  That is to say, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could [provide] to the appellant regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided opportunities to submit 
evidence and argument in support of his claim - including in 
response to his VCAA letters.  He was specifically informed 
in the letters mentioned of what he should do in support of 
his claim, where to send the evidence, to send in any 
evidence that he had, and what he should do if he had 
questions or needed assistance.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see, too, Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (April 2005) (Requesting additional 
evidence supportive of the claim rather than evidence that 
pertains does not have the natural effect of producing 
prejudice.  The burden is on the claimant in such a situation 
to show that prejudice actually exists).

The record on appeal contains the medical records from the 
1996 treatment in question at the VA facility.  However, the 
record does not contain the report of an electromyogram (EMG) 
from 1996, despite several requests to that VA facility.  But 
additional development to obtain this record, even if it 
still exists, is unnecessary as subsequent paralysis or left 
leg disability has not been shown.  

The veteran has not been provided a VA examination to 
determine whether he has any left leg paralysis, and, if so, 
whether it is related to his VA treatment in 1996.  Among 
other things, the VCAA requires that VA provide a medical 
examination when the record of the claim does not contain 
sufficient medical evidence for VA to adjudicate the claim.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2004).  The VCAA duty to assist regarding the 
necessity of a medical examination does not attach where a 
veteran simply relates a disorder to his military service 
(or, here, his VA treatment) and there is no medical opinion 
relating the disorder to service (or VA treatment) or other 
competent evidence he suffered an event or injury that may be 
associated with the symptoms he is reporting.  See Duenas v. 
Principi, 18 Vet. App. 512, 518 (2004).  Here, there is no 
reasonable possibility that an examination would aid in 
substantiating the veteran's claim for § 1151 compensation 
because there are no indications he has any left leg 
paralysis or additional left leg disability due to the VA 
treatment he received in 1996, as evident by the absence of 
relevant findings in numerous medical treatment notes, 
including several neurological treatment notes, dated since 
1996.  Hence, the record is sufficient for a fair decision on 
this claim.

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required.

B.  Governing Laws, Regulations and Legal Analysis

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.



For claims filed on or after October 1, 1997, as in this 
case, the veteran must show that the VA treatment in question 
resulted in additional disability and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See 38 U.S.C.A. 
§ 1151; see also VAOPGCPREC 40-97 (Dec. 31, 1997).  The 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).

The veteran alleges that he is entitled to § 1151 
compensation because VA personnel around 1996 stuck his left 
leg with needles (which may have been during an EMG), causing 
his left leg to become paralyzed.  But he has not submitted 
or otherwise identified any medical evidence supporting this 
allegation.  There is no medical evidence to support a 
finding that he has any left leg paralysis or that any VA 
treatment is responsible for additional left leg disability.

The veteran's unsubstantiated lay opinion that he has 
paralysis in his left leg, or that he has additional left leg 
disability, from VA treatment in 1996 is not competent 
evidence, as he is a layman and a medical diagnosis and nexus 
are matters requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The veteran's claim must be denied because he has not met the 
threshold requirement for § 1151 benefits, i.e., a showing 
that he has additional disability due to VA medical 
treatment.  Hence, it is not necessary to address the further 
requirements that must be met to establish his entitlement to 
the benefits sought, including whether there was negligence 
or other instance of fault on the part of VA.



In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, meaning in turn the benefit-
of-the-doubt rule does not apply.  38 C.F.R. § 3.102; see 
also Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  Thus, the appeal is 
denied.


ORDER

The petition to reopen the claim for service connection for a 
lumbosacral strain is denied.  

As new and material evidence has been received, the claim for 
service connection for a heart murmur is reopened.  The 
appeal is allowed to this extent, and this extent only, 
subject to the further development discussed below.

Service connection for arthritis of the hip, secondary to low 
back disability, is denied.

The claim for § 1151 compensation, on the basis that VA 
treatment in 1996 caused left leg paralysis, is denied.


REMAND

Since new and material evidence has been received, VA has a 
duty to assist the veteran in developing the facts pertinent 
to his heart murmur claim.  38 U.S.C.A. § 5107(a) 
(West 2002).  "In a claim for disability compensation, 
VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim."  38 C.F.R. 
§ 3.159(c)(4)(i) (2003).  



It is well settled that VA disability benefits are not 
available if a disability does not exist.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection cannot be 
granted if the claimed disability does not exist).

The Board believes that additional development of the 
evidence concerning this claim, especially a review of the 
veteran's medical records by a cardiologist, would be helpful 
in determining whether it is at least as likely as not 
(meaning 50 percent or greater probability) there is a heart 
murmur and, if so, whether the murmur is symptomatic of a 
cardiac disability or is merely a benign clinical finding.  
In addition, it must be determined whether it is at least as 
likely as not (50 percent or greater probability) the heart 
murmur or other cardiac disability is related to the 
veteran's service in the military - and, in particular, 
to the clinical finding in service of a systolic murmur.  At 
present, there are no medical opinions concerning these 
issues.  

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a heart condition, 
including heart murmur.  Explain to him 
this only refers to records of treatment 
that are not already on file.  With his 
authorization, obtain records from each 
health care provider he identifies.

2.  After the above development has been 
completed, the veteran's claims file 
should be referred to a physician who is 
a specialist in cardiology.  
The reviewing specialist should determine 
whether the heart murmur that has been 
identified in the past is representative 
of a heart disorder or otherwise 
constitutes a disease entity as opposed 
to an incidental finding of no 
significance.  If the reviewing 
specialist deems physical examination of 
the veteran appropriate, he or she should 
request that examination and/or 
diagnostic testing of the veteran be 
scheduled.  If a disability manifested by 
a heart murmur is currently manifested, 
the examiner should render an opinion as 
to whether such disability began or 
whether it increased in severity during 
service (noting that a heart murmur 
was indicated on the veteran's service 
medical report).  The examiner should 
discuss the rationale of the opinion 
based on a review of the relevant 
evidence in the claims file, including a 
complete copy of this remand.

3  Then readjudicate (on a de novo basis) 
the veteran's claim for service 
connection for a heart murmur.  
If benefits are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC), and give them time to 
respond to it before returning this claim 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


